Citation Nr: 9936172	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for loss of use of foot 
secondary to service-connected bilateral pes planus.

2.  Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from October 1940 to September 
1943.

The matter as to the veteran's request for an increased 
evaluation for pes planus arises before the Board of 
Veterans' Appeals (Board) from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 50 percent evaluation.  As to the 
issue of entitlement to individual unemployability, this 
matter is before the Board from a disagreement with the 
rating decision dated in May 1998.  

Further, with respect to the veteran's issue of entitlement 
to service connection for loss of use of the foot secondary 
to his pes planus, the veteran expressed his disagreement 
with the RO's September 1998 denial in VA Form 9 dated in 
October 1998.  That same form serves as the veteran's 
substantive appeal as to the other above-noted matters on 
appeal.  As to the veteran's substantive appeal for his 
service connection claim, the service representative from The 
American Legion submitted VA Form 646 dated in August 1999.  
Such form is interpreted as the veteran's VA Form 9, in that 
such evidence was filed within one year from the 
determinative rating decision, see 38 C.F.R. § 20.302 (1999), 
and the veteran stated his contentions concerning his claim 
of entitlement to service connection for loss of use of foot.  
To interpret Form 646 in any other way would prejudice the 
veteran in that from all appearances of the evidence of 
record, the veteran intended for this matter to go forward on 
appeal.  

Moreover, in the supplemental statement of the case (SSOC) 
dated in March 1999, the RO specifically stated that the 
veteran's VA Form 9 had been received; the RO did not include 
VA Form 9 as an attachment with the SSOC.  Further, in the 
notice attached to the SSOC dated in June 1999, the RO 
indicated that in light of the already existing VA Form 9 of 
record, no further action as to the veteran's issues on 
appeal was necessary at that time.  Therefore, in light of 
the above, the veteran's substantive appeal is considered 
timely submitted.  38 C.F.R. § 20.302.

FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with loss of the 
use of a foot.

2.  The veteran's bilateral pes planus is manifested by 
marked hallux valgus deformities and difficulties in walking. 

3.  The record shows that the veteran's employment history 
includes a 24-year period of service with the U. S. Postal 
Service.  The veteran has been unemployed since 1974.  
Currently, the veteran is retired.

4.  The evidence does not reflect that the veteran's service-
connected pes planus disability results in impairment beyond 
that recognized by the schedular criteria.  

5.  Service connection currently is in effect for bilateral 
pes planus rated at 50 percent since May 17, 1989.

6.  The veteran's service-connected bilateral pes planus 
disability is not of sufficient severity so as to preclude 
the veteran from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for loss of the use of a foot is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 
50 percent for pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, Diagnostic Code 
5276 (1999); 38 C.F.R. § 3.321 (1999).

3.  The veteran is not unemployable due to his service-
connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues for resolution in this case are whether the 
veteran is entitled to service connection for loss of the use 
of a foot secondary to pes planus, whether he is entitled to 
an evaluation greater than the current 50 percent for his 
bilateral pes planus, and whether he is entitled to 
individual unemployability based on his service-connected 
disability.  These matters are analyzed separately below.

Service connection

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  

However, the threshold requirement of submitting a well 
grounded claim essentially entails evidence of (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

In this case, the veteran has not presented a well grounded 
claim.  Essentially, the veteran has failed to submit 
competent evidence of current disability that has resulted in 
the loss of use of a foot.  Pursuant to pertinent VA 
regulatory provisions, "loss of use of a foot" will be 
determined to exist where no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election with use of suitable prosthetic 
appliances.  38 C.F.R. § 3.350 (1999).  The veteran in this 
case has not presented competent clinical evidence of such 
disability; thus, he fails to establish a well grounded 
claim.  See Caluza at 506.  

Specifically, during the veteran's most recent VA examination 
in September 1998, the examiner noted bilateral flatfeet with 
marked hallux valgus.  Further, the examiner reported that 
the veteran had difficulty with his balance, but that such 
problems were attributable to neuropathy and impairment of 
his hip.  There is no evidence that the veteran's foot 
impairment, of either the right or the left side, or of both 
sides, had resulted in the loss of the use of a foot.  Id.  

Moreover, in a June 1998 private medical opinion, the 
physician noted the veteran's report of pain secondary to pes 
planus since World War II.  Further, the veteran reported 
that he was discharged from the service because he was unable 
to wear the standard footwear and was denied permission to 
wear special shoes.  He also reported that his feet were weak 
and that he could walk about two blocks before he had to 
stop.  He also reported that his symptoms have gotten worse 
gradually over the 55-year span since service to date.  The 
veteran reported that he uses a wheelchair when he gets 
tired.  On examination, the orthopedic surgeon noted 
bilateral sensations of weakness and fatigue in the lower 
extremities of unknown etiology, conceivably due to spinal 
stenosis.  Other than a diagnosis of bilateral pes planus and 
bunions, there is no mention or indication that the veteran 
had lost the use of his foot.  The mere recitation of the 
veteran's own rendition regarding his disability does not 
constitute competent evidence so as to establish a well 
grounded claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Thus, in this respect, the veteran fails to establish a well 
grounded claim.  

The veteran contends that his loss of use of a foot relates 
directly to his bilateral pes planus.  Nonetheless, other 
than his own assertions, the veteran has not presented 
competent evidence that any foot disability is due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Clinical data overall primarily relate to 
treatment of bilateral pes planus and no medical evidence 
exists in the record to substantiate loss of the use of a 
foot due to pes planus.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the veteran has not provided evidence of the requisite 
training or qualifications so as to render his statements 
medically competent.  Id.  Thus, in this regard as well, the 
veteran fails to establish a well grounded claim.  

Further, assuming arguendo that the veteran's clinical data 
of record contained medical evidence that rose to the level 
of establishing current loss of use of the foot, the 
veteran's claim still fails for lack of a medical nexus 
between any current disability and his period of service.  
Caluza at 506.  The veteran's service medical records, to the 
extent that they are accessible in the record, are silent for 
loss of the use of his foot.  Furthermore, clinical data of 
record post-service as relates to the veteran's foot 
disability is primarily limited to treatment of bilateral pes 
planus.  The Board does acknowledge evidence of tinea pedis 
and onychomycosis as noted during VA examination conducted in 
July 1989; however, such diagnoses do not constitute the loss 
of a use of a foot.  

Overall, the veteran's claim of entitlement to service 
connection for loss of the use of his foot whether on a 
direct basis or secondary basis fails, in that he has not 
submitted competent evidence to establish a well grounded 
claim.  The veteran has not demonstrated current loss of the 
use of a foot.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  And, the veteran has not presented evidence to 
substantiate that any possible post-service loss of the use 
of his foot relates to his service-connected bilateral pes 
planus.  In this regard, therefore, the veteran's claim 
necessarily fails for lack of evidence to well ground his 
claim. 38 U.S.C.A. §§ 1110, 1131; see also Caluza at 506. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran's claim was denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements of a well grounded 
claim.  Further, in accordance with 38 U.S.C.A. § 5103 (West 
1991), the veteran was adequately informed of the 
deficiencies in the evidence by the RO in the rating 
decision, statement of the case and supplemental statement of 
the case.  The veteran has not identified any other competent 
evidence that would complete the application.  See Epps v 
Brown, 9 Vet. App. 341, 344 (1996).

Increased rating

The veteran claims that his bilateral flatfoot disorder, or 
pes planus, merits an evaluation greater than the current 
50 percent based on progressively worsening symptoms that 
include cramps and decreased sensation and affect his ability 
to walk.  A claim for an increased evaluation for a service-
connected disability is well grounded if the veteran 
indicates that he has increased disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Thus, the veteran in this case has 
submitted a well grounded claim based on his assertions of 
increased severity in the symptoms associated with his pes 
planus.  Although the regulations require a review of past 
medical history of a service-connected disability, they do 
not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's pes planus is rated pursuant to the provisions 
found in 38 C.F.R. § 4.71, Diagnostic Code 5276.  38 C.F.R. 
§ 4.71, Diagnostic Code 5276.   (1999).  A maximum rating of 
50 requires evidence of pronounced symptomatology such as 
extreme tenderness of the plantar surfaces of the feet, 
severe spasms of the tendo achillis on manipulation, or 
displacement not improved by orthopedic shoes or appliances.  
Based on pathology associated with his pes planus, the RO 
increased the veteran's evaluation from 10 percent to 
50 percent effective from May 17, 1989.  At that time, the RO 
based such determination on clinical findings during VA 
examination conducted in July 1989 that substantiated 
pronation of the left foot, pronounced bilateral hallux 
valgus, and a prominent degree of pes planus with almost flat 
calcaneal inclination of the ankles.  The 50 percent rating 
has continued since that time.  Thus, the veteran receives 
the maximum rating under Diagnostic Code 5276.  Id.

Also, no other diagnostic code under VA Schedule of Ratings 
relevant to foot disorders applies to this veteran's case, 
and even if another diagnostic code were applicable, no other 
diagnostic code provides for a rating higher than the current 
50 percent.  Thus, there are no regulatory provisions whereby 
the veteran would be entitled to an evaluation greater than 
50 percent.  Id.  

However, the veteran has claimed entitlement to an extra-
schedular rating for his pes planus.  Essentially, the 
veteran claims that he is required to use a wheelchair 
because his foot disability severely inhibits his ability to 
walk.  In light of the veteran's assertions, the Board has 
also considered the provisions that pertain to extra-
schedular ratings, but finds no basis for an allowance.  In 
this regard, the Board notes 38 C.F.R. § 3.321(b)(1) provides 
that in an exceptional case, where the schedular evaluations 
are found to be inadequate, the Chief Benefits Director or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (1999).  

Nonetheless, in spite of the veteran's contentions, factors 
associated with his feet disability are not so unusual so as 
to merit application of the extra-schedular standards.  Id.  
Specifically, impairment attributable to the veteran's pes 
planus is already encompassed within the rating criteria for 
Diagnostic Code 5276.  38 C.F.R. § 4.71, Diagnostic Code 
5276.  For example, in an opinion rendered by a private 
medical doctor in March 1997, the physician noted the 
veteran's chronic bilateral foot pain associated with pes 
planus and indicated that the veteran had difficulties at 
times moving around the house.  In pertinent part, the 
diagnosis rendered was marked pes planus with bunions.  Thus, 
that clinical data does not reflect impairment beyond that 
which is included within the regular schedular standards 
under Diagnostic Code 5276; therefore, 38 C.F.R. 
§ 3.321(b)(1) is not applicable in this regard.

Further, during the March 1998 VA examination, pathology 
associated with the veteran's pes planus did not vary 
significantly from the above-noted private medical opinion.  
Essentially, the examiner noted marked hallux valgus with 
accompanying deformities and bunions, in addition to 
onychomycosis of the toenails of both feet.  However, once 
again, such symptomatology does not go beyond that which is 
encompassed in the criteria for a 50 percent rating under 
Diagnostic Code 5276.  38 C.F.R. § 4.71, Diagnostic Code 
5276.

Most significantly, the symptoms as reported during VA 
examination conducted in September 1998 are indicative of 
severity no greater than that included in the 50 percent 
rating under Diagnostic Code 5276.  Id.  The examiner 
reported bilateral flatfeet with hallux valgus deformities.  
Overall, the examiner noted that the veteran's inability to 
walk well was due to several of his disabilities, and that 
the existence of flatfeet, or pes planus, did not seem to be 
responsible for the hindrances associated with the veteran's 
ability to function.  Further, although the Board 
acknowledges the veteran's assertions of problems with his 
balance and abnormal sensations in his feet, such problems 
appear to relate to the veteran's neuropathy and not directly 
to his pes planus.  

The Board is cognizant of the private medical opinion dated 
in May 1999 in which the physician noted the veteran's 
complaints of increased pain in the feet and progressive 
difficulties with walking and functioning.  Further, the 
physician assessed that the assigned rating for the veteran's 
feet disability should be increased and mention of prescribed 
medications was made.  However, the Board wishes to emphasize 
here that evidence which merely consists of medical 
probabilities and unsupported medical opinions carry 
negligible probative weight.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  As such, an opinion of this nature fails to 
provide the requisite sound medical principles in support of 
the veteran's claim of an increased evaluation.  Id.  

Therefore, in light of all the clinical evidence noted above, 
referral for consideration of an extra-schedular rating is 
not appropriate in this case.  38 C.F.R. § 3.321(b)(1).  
Thus, the veteran's claim of entitlement to an evaluation 
above the maximum 50 percent necessarily is denied.

Individual unemployability

A review of the record discloses that this veteran has 
submitted a well grounded claim in that he has presented 
evidence of a service-connected disability and assertions 
that such disability interferes with his ability to maintain 
gainful employment.  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
finds that all necessary evidence for an equitable 
disposition of the veteran's appeal has been received.  Id.

As noted above, service connection is in effect for bilateral 
pes planus evaluated at 50 percent.  The combined rating is 
50 percent, which has been in effect since May 17, 1989.  The 
veteran contends that he is entitled to a total rating based 
on individual unemployability because the foregoing service- 
connected disability prevents him from obtaining and 
maintaining substantially gainful employment.  

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (1999).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

In this case, the assigned disability evaluation related to 
the veteran's service-connected disability clearly does not 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  Furthermore, this particular case does not merit 
consideration of extra-schedular standards in that the 
veteran has not provided competent evidence of exceptional 
factors or circumstances associated with his feet impairment.  
See supra 38 C.F.R. § 3.321(b)(1).  An analysis with respect 
to an extra-schedular consideration is provided above.  In 
particular, the Board wishes to highlight the observation 
noted during the September 1998 VA examination to the effect 
that the "existence of flatfeet does not seem to be 
responsible for impairment of functional abilities."  Such 
statement supports that the veteran's service-connected 
disability per se, is not the sole or even the main reason 
for the veteran's impaired ability to function.  Therefore, 
in this respect, the veteran has not demonstrated entitlement 
to a total rating based on individual unemployability.  

The Board does acknowledge the examiner's opinion included in 
the report from VA examination conducted in March 1998 to the 
effect that the veteran is not employable in any way.  
However, such statement is based on such factors as general 
weakness and lack of strength due to old age and 
unemployability was not attributed to the veteran's service-
connected disability.  Therefore, in light of the above and 
in accordance with the pertinent law and regulations, the 
veteran's claim of entitlement to individual unemployability 
is denied.


ORDER

Entitlement to service connection for loss of use of foot is 
denied.

Entitlement to an evaluation in excess of 50 percent for pes 
planus is denied.

Entitlement to individual unemployability based on the 
veteran's service-connected disability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

